Citation Nr: 0843009	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-15 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 60 percent for 
ulcerative colitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his siblings.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1983 to November 
1987.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which, in pertinent part, denied 
entitlement to a rating in excess of 30 percent for 
ulcerative colitis.  

In February 2006, the veteran provided testimony at a hearing 
before a Decision Review Officer (DRO) at the Detroit RO.  A 
transcript of the hearing is of record.  The veteran was 
scheduled for a Travel Board hearing in November 2008 but 
failed to report for that hearing without explanation; the 
hearing request is thus deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d).

The Board notes that in an October 2006 rating decision, the 
veteran was awarded an increased rating of 60 percent for his 
ulcerative colitis, effective August 26, 2003.  A veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an 
increased evaluation for colitis remains before the Board.


FINDING OF FACT

Throughout the claims period, the veteran's ulcerative 
colitis has manifested severe impairment and symptoms such as 
fatigue, abdominal pain, unpredictable bowel movements, and 
associated arthritis and mild osteopenia; there is no marked 
malnutrition, anemia, or serious complications such as liver 
abscesses.




CONCLUSION OF LAW

The schedular criteria for a rating in excess of 60 percent 
for ulcerative colitis have not been met.  38 C.F.R. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7323 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in September 2003, prior to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate his claim for an increased 
rating.  The letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claim, by a March 2006 letter.  

The Board observes that this case is also affected by 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In this 
decision, the Court found that, at a minimum, adequate VCAA 
notice in increased rating cases requires: (1) that VA notify 
the claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

As to the question of whether deficient notification was 
prejudicial, the Court in Vazquez-Flores noted that, in 
determining prejudicial error, consideration was warranted of 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial." Id. at 46.

In the present case, the veteran did not receive appropriate 
Vazquez-Flores notification at the time of the appealed 
rating decision.  In the March 2005 Supplemental Statement of 
the Case, however, the RO set forth the provisions of the 
applicable diagnostic criteria and discussed it in terms of 
the specific symptomatology needed to be shown for an 
increased rating.  The veteran's case has since been 
readjudicated on several occasions, including in an October 
2006 rating decision.  Moreover, the veteran was provided 
with a notice letter set forth in terms complying with 
Vazquez-Flores in October 2008.  The Board is thus satisfied 
that sufficient corrective action has been taken to ensure 
that there is no prejudice to the veteran from any deficiency 
of notice pursuant to Vazquez-Flores.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided proper VA examinations in response 
to his claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Under 38 C.F.R. § 4.3, it is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).

Diagnostic Code 7323, concerning ulcerative colitis, provides 
for a 60 percent disability rating for severe impairment, 
with numerous attacks yearly and with malnutrition, with 
health only fair during remissions; and a 100 percent rating 
is awarded for pronounced impairment, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complications such as liver abscess.  38 C.F.R. § 4.114, 
Diagnostic Code 7323 (2008).

Factual Background

Service connection for ulcerative colitis was granted in a 
June 1988 rating decision with an initial rating of 30 
percent, effective November 20, 1987.  The veteran's current 
claim for an increased rating was received in August 2003.  
As noted above, an increased evaluation of 60 percent was 
assigned in an October 2006 rating decision, effective August 
26, 2003.

Treatment records from the Saginaw, Michigan VA Medical 
Center (VAMC) show that the veteran experienced a flare-up of 
his ulcerative colitis in early 2003 with symptoms of 
fatigue, diarrhea, and intermittent blood in his stools.  In 
May 2003 he complained of abdominal tenderness with deep 
palpation and some back pain.  His physician diagnosed 
ulcerative colitis with flare-up and persistent symptoms for 
four months. 

In November 2003, the veteran was seen at the VA urgent care 
center with complaints of intermittent rectal bleeding and 
diarrhea.  He was given a course of tapering steroids and 
diagnosed with a mild flare-up of colitis symptoms.  In a 
follow-up appointment later that month, the veteran stated 
that he had been off work for two weeks from his job as a 
maintenance worker at Wal-Mart due to his colitis. He 
complained of chronic slight abdominal discomfort and was 
diagnosed with an improving flare-up of ulcerative colitis. 

The veteran was provided a VA examination in December 2003.  
His current symptoms included occasional diarrhea, 
intermittent bleeding from the rectum, fluctuating weight, 
loss of appetite, and burning in his stomach.  He also 
reported having incontinence of stool occasionally and 
unpredictably that required him to carry an extra pair of 
clothes at all times.  He also had noticed increasing fatigue 
since earlier that year.  The diagnosis was colitis and 
proctitis treated with anti-inflammatory therapy.  

During an April 2004 VAMC examination, the veteran was noted 
to have experienced a mild exacerbation of symptoms in May 
2003 that had partially resolved with current intermittent 
symptoms.  The veteran had diarrhea three to four days a 
week.

Upon VA examination in April 2004, the veteran reported 
symptoms of intermittent diarrhea, rectal bleeding, cramping 
abdominal pain, and nausea.  He also stated that he carried a 
diaper with him when he left the house.  He had not worked 
since October 2003 due to his colitis, and his weight had 
been fluxuating by about 10 pounds (lbs).  Laboratory tests 
were all within normal limits and the diagnosis was 
ulcerative proctitis and quiescent, left-sided colitis with 
intermittent symptoms.  

The veteran underwent a colonoscopy in December 2004 at the 
Detroit VAMC that showed severe diffuse chronic active 
colitis consistent with the veteran's history of ulcerative 
colitis.  In February 2005, his physician noted that the 
colonoscopy showed moderately active distal colitis that was 
symptomatic, had resulted in weight loss, and required 
treatment with steroids two to three times a year.

Several months later, in August 2005, the veteran complained 
of daily abdominal pain and knee and shoulder pain.  He was 
provided a bone scan in September 2005 based on his 
complaints of joint pain that showed mild osteopenia.  

The veteran underwent another VA examination to determine the 
severity of his ulcerative colitis in September 2005.  He 
reported being self-employed as an apartment manager.  He 
reported a slow progression of weight loss resulting in his 
weight decreasing from 180 lbs. to 120 lbs.  His main 
symptoms were recurrent abdominal pain and six to eight loose 
bowel movements per day.  He also reported a history of 
bright-red blood in his stool, inability to control his bowel 
movements, and nausea.  He had recently experienced 
progressive arthralgias.  The veteran stated that his 
symptoms affected the quality of his life and his ability to 
work.  X-rays of the cervical spine, left shoulder, and 
bilateral knees were negative except for mild degenerative 
changes of the cervical spine.  Diffuse abdominal tenderness 
was noted upon physical examination. The diagnoses were 
ulcerative colitis with persistent symptoms and arthropathy 
with multiple joint symptoms.  

In June 2006, the veteran was found to have reactive 
arthritis with mild activity in multiple joints.  During a 
gastroenterology consultation in August 2006 he reported 
symptoms of frequent bowel movements of variable consistency, 
occasional vomiting, arthralgias, and eye symptoms.  

The veteran's most recent VA examination was conducted in 
September 2006.  He reported having persistent diarrhea more 
than six times a day, as well as weakness, fatigue, malaise, 
and an inability to gain weight.  There were no signs of 
anemia and no signs of significant weight loss or 
malnutrition.  The veteran complained of diffuse and constant 
abdominal tenderness.  A bone scan showed normal bone mass 
density.  The veteran was diagnosed with colitis and 
pancolitis of moderate severity with moderate to severe 
effects on his daily activities.  The effect on the veteran's 
ability to travel was severe due to the numerous bouts of 
bloody diarrhea and soiling.  Other diagnoses associated with 
the veteran's colitis were mild resolving osteoporosis and 
reactive arthritis.  These conditions had mild to moderate 
effects on the veteran's daily activities.  

In numerous statements to VA and in testimony during his 
February 2006 hearing, the veteran stated that his ulcerative 
colitis often prevented him from leaving the house, driving a 
car, working, or participating in any kind of physical 
activity.  He and his siblings testified that both his health 
and his quality of life had deteriorated due to colitis.  In 
addition, he experienced fluctuating weight, joint pain, loss 
of appetite, and multiple instances of soiling himself due to 
unpredictable bowel movements.  The veteran also testified 
that he took vitamins and dehydrated easily.  

Analysis

The veteran's ulcerative colitis is currently rated as 60 
percent disabling under Diagnostic Code 7323.  After review 
of the medical evidence of record, the Board finds that the 
veteran's ulcerative colitis does not most nearly approximate 
the criteria associated with a total disability evaluation.  

Throughout the claims period, the medical evidence 
establishes that the veteran has experienced severe 
ulcerative colitis with abdominal pain, frequent and 
unpredictable bowel movements, and fatigue.  He has 
experienced flare-ups of symptoms that require treatment with 
steroids two to three times of year, and there is no evidence 
that his colitis has most nearly approximated pronounced 
rather than severe.  In fact, his most recent colonoscopy, 
performed in December 2004, showed severe active colitis that 
was described by his VA physician in February 2005 as 
moderately active.  Upon VA examination in September 2006, 
the veteran was diagnosed with colitis of moderate severity 
with moderate to severe effects on his activities of daily 
living due to his bouts of bloody diarrhea and soiling.  

Furthermore, there is no objective evidence that the veteran 
has experienced marked malnutrition or anemia.  While he 
testified at his February 2006 hearing that he was 
malnourished and experienced a great deal of weight loss, 
during his most recent VA examination in September 2006, the 
examiner found that there was no evidence of anemia, 
significant weight loss, or malnutrition.

In addition, while the veteran has been diagnosed with 
arthritis and osteopenia as secondary to his ulcerative 
colitis, there is no evidence that these conditions are of 
sufficient severity to be considered serious complications 
similar to liver abscesses.  A VA bone scan in September 2005 
showed only mild osteopenia and a bone scan performed in 
conjunction with the September 2006 VA examination showed 
normal bone density.  The September 2006 VA examiner also 
noted that the veteran's osteoporosis was mild and resolving.  

Therefore, the medical evidence of record establishes that 
the veteran's ulcerative colitis manifests severe symptoms 
with several flare-ups a year and most nearly approximates 
the criteria associated with the currently assigned 60 
percent evaluation.  Accordingly, an increased rating of 100 
percent is not warranted at any time throughout the claims 
period or within a year prior to the date the veteran filed 
his claim, and the claim is denied.  

Other Considerations

Finally, the Board has considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Board notes that the veteran is already 
in receipt of a total disability rating based on 
unemployability that was assigned in an August 2007 rating 
decision, effective January 1, 2004.  Moreover, there is no 
indication of repeated hospitalization for this disorder 
during the pendency of this appeal.  As such, referral of 
this case for extra-schedular consideration is not in order.



ORDER

Entitlement to a rating in excess of 60 percent for 
ulcerative colitis is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


